Exhibit 99.11 Mark Kaufman 16, boulevard de la Princesse Charlotte 98000 Monaco January 16, 2013 Chairman of the Board of Directors Members of the Board of Directors Central European Distribution Corporation 3000 Atrium Way, Suite 265 Mt. Laurel, New Jersey 08054 United States of America. And as an Open Letter to all CEDC Stockholders and Bondholders Dear Fellow Investors in CEDC, Dear Chairman of the Board, Dear Members of the Board, It is almost a year and half since I began the open market purchases of CEDC shares that have made me CEDC’s second largest stockholder. In my initial Schedule 13D filed on August 29, 2011, I stated that I “believe that [CEDC’s] business has unrealized potential and that accordingly the [shares] represent an attractive investment.” Despite the fact that the value of my investment has declined significantly since then, I continue to believe in the potential of the Company. I already see some signs of improvements in operations. And even more important, I believe significant unrealized value could be unlocked if CEDC’s leadership were free to focus on business management. I still believe CEDC could be an attractive opportunity for several potential financial or strategic investors under normalized circumstances. It is no secret that I have been an active and consistent supporter of a deal between Roust Trading Ltd. (“RTL”) and CEDC, which I still consider to be potentially attractive. But not on any terms. And I now judge the newly agreed terms between CEDC and RTL, disclosed on December 28, 2012 (the “Term Sheet”), questionable and unbalanced. After the Term Sheet, we stockholders now face a coercive dilemma: · Either to surrender full control of CEDC to RTL, a stockholder holding only 19.5% of the Company, which, to my knowledge, has never made an offer to acquire 100% of the Company and is indeed less and less committed to resolve its time-sensitive financial issues; · Or allowing CEDC to move towards the threat of bankruptcy, where Mr. Tariko has already negotiated additional guarantees and security interests for previously unsecured debt, which may come to be enforced in Russian courts against the assets and properties of the Russian subsidiaries, in order to protect his past investment while we other stockholders stand to lose ours. Why have I supported this deal for almost a year? The original and main reason why I supported a deal with RTL was that it was likely to be the only viable option on the table able to deliver a satisfactory and fast solution in light of the complicated and time-sensitive financial and business problems facing CEDC, including the possible default on the 3% Convertible Senior Notes due 2013 (the “2013 Convertible Notes”). The second reason I supported a deal with RTL was the important expertise of Mr. Tariko and his team in the Russian and international vodka markets, and the significant potential synergies from a strategic partnership between RTL and CEDC. The third reason I supported a deal was I believed it struck an acceptable balance between the interests of Mr. Tariko and those of other stockholders and bondholders. What do we have today? The second reason is still valid. But what about the others? Does the revised agreement present a definitive solution, including funding the repayment of the 2013 Convertible Notes, i.e., does RTL still give a firm commitment on clear conditions to provide additional funding in the manner that it did under the original securities purchase agreement? No. Does the revised agreement set forth the terms under which RTL is prepared to restructure its own share of the 2013 Convertible Notes, as it used to be in the previous agreements through the issuance of the Exchange Shares? No. Can we at least be confident that CEDC will not go bankrupt in few months – or weeks – thanks to the revised agreement? No. Are we sure that it was impossible (and is still impossible) to find an alternate investor, ready to invest USD 100 to 115 million, or even more, in exchange for more reasonable rights and privileges than RTL has negotiated in the revised proposal? No. I believe there are serious candidates. But they are indeed driven away by the current situation. All “No” and not one “Yes”: so what’s the revised proposal all about? In short, it potentially delivers to Mr. Tariko more and more control over CEDC, including majority control of the board, for less and less financial commitment! It increases his leverage with respect to negotiations over the restructuring of the capital of CEDC. And it obtains for RTL additional guarantees and security interests to protect the investment that he has already made. In short, thanks to the Term Sheet, RTL is more likely to get what it wants or get all its investment back; and we, the remaining stockholders, are more likely to lose all our investment. “What you want, or your money back”. Not a bad deal for RTL. But a lousy deal for us long-suffering stockholders. Why do I believe the deal is not balanced anymore? 1) RTL’s funding commitment is illusory The terms of the revised deal no longer deliver a clear and definitive path to resolving CEDC’s immediate liquidity crisis. As well put by Moody’s in its Rating Cut to Caa3 dated 9 January 2013: “CEDC[‘s] announcement on the 28 of December that it had agreed with Russian Standard a revised transaction … has increased the risk of potential loss for existing bondholders. The downgrade also reflects CEDC’s failure so far to secure adequate financing to repay the convertible notes and Moody’s understanding that the old strategic alliance agreement between Russian Standard and CEDC … will now expire on the 21 of January”. -2- But it is even better put by our own Special Committee in its Open Letter to Shareholders and Bondholders, dated December 12, 2012 (the “Open Letter”): “RTL’s Proposals are Incomplete and Illusory” and “contrary to the interest of CEDC and its stakeholders and should be ignored”. Why then did our Special Committee on December 28, 2012 capitulate and accept essentially the same proposals? 2) The Term Sheet is a clever shell game in which RTL gets something largely for nothing How does this shell game work? ·
